 1

 2

 3

 4

 5

 6

 7

 8                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT COURT OF WASHINGTON
 9

10   Re
                                                               In Chapter 13 Proceeding
11   CONNIE MARIE KARPIAK
     JOSEPH JOHN KARPIAK                                       No. 17-43257-MJH
12

13                                                             ORDER VALUING CITIBANK NA’s
                          Debtor(s)                            SECURED CLAIM AT $1.00
14
     ______________________________
15
     IT IS HEREBY ORDERED that the secured claim of Citibank NA for goods purchased on their Brand
16
     Source Credit Card is valued at $1.00 and Debtor may file a Proof of Claim on their behalf in this amount.
17
                                                  ///end of order///
18
     Presented by:
19
     /s/ Ellen Ann Brown
20   _____________________________
     Ellen Ann Brown WSB 27992
21   Attorney for Debtor

22

23

24

25
             ORDER CONFIRMING                                                     BROWN and SEELYE PLLC
             CHAPTER 13 MODIFIED PLAN      1                                        744 South Fawcett Ave.
                                                                                       Tacoma, WA 98402
                                                                                          253-573-1958
